DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III and EUK-207 in the reply filed December 7 2021 is acknowledged.  The traversal is on the ground(s) that Herman fails to teach or suggest a specific indication, Doctrow does not teach or suggest a specific indication and Rapoza is not for treating pain associated with disease of the spine.  This is not found persuasive because treating pain associated with disease of the spine is not the special technical feature.  The special technical feature which links the three groups was the substrate and the oxidation inhibitor.  This technical feature is suggested by Herman, Doctrow and Rapoza.  Thus, the groups are not a special technical feature as they does not make a contribution over the prior art.  Claim 1 which is part of group I is a device and does not require treating a specific disease.  Finally, the specifically argued use is obvious based on the cited art below and thus even if a narrower technical feature was claimed, the groups are not a special technical feature as it does not make a contribution over the prior art based on the art rejection below.    
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 8, 10-12, 14-16, 18-19, 21, 26, 32-35, 37 and 42-43 are pending in the application. Claims 1-3, 8, 10-12, 14-16, 18-19, 21 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7 2021. Accordingly, claims 32-35, 37 and 42-43 are being examined on the merits herein.
It is noted that the species election is expanded to include superoxide dismutase.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31 2020 and December 7 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-33, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Labhasetwar et al. (USPGPUB No. 20150374798, cited on PTO Form 1449) in view of Attawia (WO 2006031376, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a method for treating pain associated with a disease of the spine in a subject in need thereof, the method comprising: injecting a pharmaceutical composition into a spinal space of the subject, the pharmaceutical composition comprising a bioabsorbable substrate and an oxidation inhibitor; wherein the substrate is capable of being absorbed when injected into the spinal space and the oxidation inhibitor is capable of triggering the subject's anti-oxidant defenses, whereby the pain is reduced or eliminated.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labhasetwar et al. claims a method of treating a spinal cord injury in an individual in need thereof comprising administering an effective amount of  superoxide dismutase (SOD) and catalase (oxidation inhibitor) to the individual wherein the superoxide dismutase and catalase are encapsulated in one or more nanoparticles (bioabsorbable substrate) that release the SOD and catalase upon administration (claim 1).  The SOD biodegradable (claim 9) (i.e. bioabsorbable).  Administration as a hydrogel is claimed (claim 19).  Spinal stenosis and herniated discs are taught (paragraph 0027, claim 67).  Symptoms of a spinal cord injury is pain such as that found in syringomyelia (paragraph 0029, 0110).  Figure 6 shows the inhibition of syringomyelia.   Primary physical trauma damages the spinal cord tissue and the secondary mechanisms further extend the damage.  An important component of the secondary injury cascade is the generation of reactive oxygen species (ROS) such as superoxides (paragraph 0032).  After spinal cord injury, ROS production exceeds the production capacity of the endogenous antioxidant system and this results in oxidative stress (paragraph 0033).    
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Labhasetwar et al. teaches injection and administration locally, Labhasetwar et al. does not expressly teach injection into a spinal space of the subject.  However this deficiency is cured by Attawia.
	Attawia is directed to intradiscal injection of antioxidants.  Claimed is a method of treating degenerative disc disease in an intervertebral disc having a nucleus pulposus comprising transdiscally administering an effective amount of a formulation comprising a first antioxidant into an intervertebral disc (claim 1).  The antioxidant includes superoxide dismutase (claims 10-11).  The natural intervertebral disc contains a jelly-like nucleus pulposus surrounded by a fibrous annulus fibrosus (page 1, lines 12-13).  Reactive oxygen species such as superoxide ions are believed to contribute to the degradation of the matrix (page 2, lines 14-18).  Typical antioxidants include free radical 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labhasetwar et al. and Attawia and administer the composition of Labhasetwar et al. (biodegradable polymer nanoparticles encapsulating SOD) into the nucleus pulposus in order to locally administer the composition.  One skilled in the art would have been motivated to administer the composition in this manner as Labhasetwar et al. teaches local administration to treat a spinal injury.  Attawia teaches administration of the same type of compound, i.e. SOD, transdiscally to the nucleus pulposus to treat degenerative disc disease.  Thus, one skilled in the art would have been motivated to administer the composition in this manner based on the teachings of Attawia with a reasonable expectation of success as both Labhasetwar et al. and Attawia are directed to administration of the same type of composition in the same patient population (i.e. those with a spinal injury).  
	Regarding claim 37, Labhasetwar et al. suggests the composition can be in the form of a hydrogel.  Attawia teaches that the natural intervertebral disc contains a jelly-like nucleus pulposus.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labhasetwar et al. and Attawia and utilize a hydrogel as the form for injection as this form will more closely resemble the jelly-like nucleus pulposus.  Since Labhasetwar et al. expressly teaches a hydrogel there is a reasonable expectation of success.  
Claims 32-35, 37 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Labhasetwar et al. in view of Attawia as applied to claims 32-33, 37 and 42 above and in further view of Malfroy-Camine et al. (USPGPUB No. 20040059107, cited on PTO Form 1449) as evidenced by Doctrow et al. (Current Inorganic Chemistry, 2012, cited on PTO Form 1449).
Applicant Claims
	The instant application claims the oxidation inhibitor is EUK-207.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Labhasetwar et al. and Attawia are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While both Labhasetwar et al. and Attawia suggest the use of SOD, neither teach the use of EUK-207.  However, this deficiency is cured by Malfroy-Camine et al.
	Malfroy-Camine et al. is directed to cyclic salen-metal compounds as scavengers for oxygen radicals and useful as antioxidants in the treatment and prevention of diseases.  Claimed is a method for treating inflammation in a mammal comprising administering a therapeutically effective amount of a salen-metal compound (claim 105).  Specific salen-metal compounds are shown in figure 1 with C107 being a specific compound.  The compounds are taught as having increased stability (paragraph 0018).  The compounds have potent antioxidant and/or free radical scavenging properties and function as in vitro and in vivo antioxidants (paragraph 0022 and 0028).  The cyclic salen complexes have SOD activity (paragraph 0091, 0115).  Pathology caused by 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labhasetwar et al., Attawia and Malfroy-Camine et al. and utilize EUK-207 as the SOD in the invention of Labhasetwar et al.  One skilled in the art would have been motivated to utilize EUK-207 as it is a SOD mimetic which has increased stability but with potent antioxidant and free radical scavenging properties.  Since primary physical trauma damages the spinal cord tissue and the secondary mechanisms further extend the damage.  An important component of the secondary injury cascade is the generation of reactive oxygen species (ROS) such as superoxides.  After spinal cord injury, ROS production exceeds the production capacity of the endogenous antioxidant system and this results in oxidative stress as taught by Labhasetwar et al.  Since the salen metal compounds of Malfroy-Camine et al. treat pathology caused by oxidative stress and are for treating inflammation and as well as can be administered intravenously there is a reasonable expectation of success.  Additionally, since it is an antioxidant there is a reasonable expectation of success as Attawia teaches administration of an antioxidant.  







    PNG
    media_image1.png
    651
    785
    media_image1.png
    Greyscale
.  This corresponds to C107 of Malfroy-Camine et al. (see figure 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernardy et al. teaches tempol, a superoxide dismutase mimetic agent, inhibits superoxide anion-induced inflammatory pain in mice.  Wang et al. discusses the role for superoxide in inflammatory pain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616